                  Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 1 of 105


AO 91 (Rev. 11/11) Criminal Complaint


                                        United States District CouiRf
                                                                   for the

                                                    Northern District of California


                  United States of America
                                V.                                                                               JUL 29 20ig
                                                                              Case No.
                   EDUARDO ALFONSO
          VIERA-CHIRINOS (a/k/a "Rojo") et al
           (see attachment for all defendants)

                                                                                 3      19       '?1145
                          Defendant(s)


                                                 CRIMINAL COMPLAINT

         1,the complainant in this case, state that the following is true to the best of my knowledge and belief.
       Beginning on a date       unknown, but no later than 3/4/19, through the present, jn the counties of San Franclsco and Alameda in the
     Northern          District of          California            , the defendant(s) violated:

            Code Section                                                         Offense Description
21 U.S.C. §§ 846, 841(a)(1) and                 Conspiracy to Distribute Controlled Substances
(b)(1)(C)




         This criminal complaint is based on these facts:


See attached Affidavit of DBA Special Agent Eric J. Diamond.




         fff Continued on the attached sheet.


                                                                                                  Complainant's signature
         Approved as to form
                                                                                         Eric J. Diamond, DEA Special Agent
                              AUSA Julie D. Garcia
                                                                                                   Printed name and title


Sworn to before me and signed in my presence.


Date   : "CTu't^                     AO
                                                                                                     Judge's signature

City and state:                  San Francisco, California                        Hon. Thomas S. Hixson, U.S. Magistrate Judge
                                                                                                   Printed name and title
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 2 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 3 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 4 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 5 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 6 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 7 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 8 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 9 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 10 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 11 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 12 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 13 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 14 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 15 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 16 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 17 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 18 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 19 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 20 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 21 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 22 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 23 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 24 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 25 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 26 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 27 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 28 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 29 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 30 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 31 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 32 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 33 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 34 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 35 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 36 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 37 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 38 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 39 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 40 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 41 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 42 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 43 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 44 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 45 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 46 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 47 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 48 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 49 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 50 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 51 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 52 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 53 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 54 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 55 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 56 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 57 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 58 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 59 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 60 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 61 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 62 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 63 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 64 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 65 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 66 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 67 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 68 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 69 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 70 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 71 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 72 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 73 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 74 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 75 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 76 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 77 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 78 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 79 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 80 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 81 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 82 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 83 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 84 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 85 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 86 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 87 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 88 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 89 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 90 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 91 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 92 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 93 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 94 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 95 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 96 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 97 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 98 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 99 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 100 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 101 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 102 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 103 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 104 of 105
Case 3:19-cr-00367-WHA Document 1 Filed 07/29/19 Page 105 of 105
